internal_revenue_service number release date index numbers ------------------------ --------------------------------- ------------------------------------------------------------ ------------------------------------------------ --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number fax number -------------------- refer reply to cc ita b7 plr-122374-18 date date in re request for an extension of time to file a form_3115 application_for change in accounting_method legend p --------------------------------------------------------------- sec_1 -------------------------------------------- sec_2 ---------------------------------------------------------------- firm --------------- year ----------------------------------------------------- year ------ date --------------------- date -------------------------- date ----------------- date ----------------------- date ---------------------- date ---------------------- date ----------------------- period -------------- period ---------------------- dear ------------------- this ruling letter responds to a letter dated date and subsequent correspondence submitted by your representative on behalf of p sec_1 and sec_2 collectively taxpayer requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an original form_3115 application_for change in accounting_method pursuant to section a i a of revproc_2015_13 2015_5_irb_419 with parent’s timely filed including plr-122374-18 extension consolidated federal_income_tax return for year facts p represents that the facts are as follows p is the common parent and member_of_an_affiliated_group of corporations including sec_1and sec_2 that files consolidated federal_income_tax returns on a calendar_year basis taxpayer’s overall_method_of_accounting is an accrual_method for year taxpayer intended to change its method_of_accounting to i claim additional first year depreciation under sec_168 of the internal_revenue_code for eligible qualified_property and ii correct the recovery_period or useful_life for depreciating computer_software from months to months as required under sec_167 the assets subject_to the changes were placed_in_service on various dates between date and date the accounting_method changes from an impermissible to a permissible method_of_accounting for depreciation were to be made pursuant to the automatic consent procedures of revproc_2015_13 and section dollar_figure of revproc_2017_30 2017_18_irb_1131 designated automatic change number dcn on date taxpayer timely filed a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for year which provided taxpayer an extension to file their consolidated federal_income_tax return until date during period prior to date taxpayer engaged firm to assist them in the preparation of the form_3115 under the automatic consent procedures of revproc_2015_13 and revproc_2017_30 to change taxpayer’s methods_of_accounting as described above on date firm provided to taxpayer the final form_3115 including the requisite statements for filing with the internal_revenue_service with a transmittal letter and filing instructions indicating that in order to make an automatic method change a copy of the form_3115 was to be filed with the internal_revenue_service in covington ky covington ky office and the original signed form was required to be attached to taxpayer’s consolidated federal_income_tax return for year on date taxpayer mailed the copy of the form_3115 to the covington ky office on date taxpayer directly efiled its consolidated federal_income_tax return for year but inadvertently failed to attach the original form_3115 to that return the consolidated federal_income_tax return was prepared taking into account the accounting_method change described in the form_3115 including the sec_481 adjustment that was required in the year_of_change in period during the taxpayer’s year financial statement audit firm identified that the original of taxpayer’s form_3115 was not included with the year return and notified taxpayer taxpayer engaged firm to submit this request plr-122374-18 ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file the original form_3115 identical to the copy already filed with the covington ky office that is required by revproc_2015_13 to obtain the consent of the commissioner of internal revenue to change the previously described accounting methods for depreciating certain assets under section dollar_figure of revproc_2017_30 dcn for year law and analysis revproc_2015_13 provides the procedures by which a taxpayer may obtain automatic consent to change certain accounting methods section of revproc_2015_13 provides that consent of the commissioner to change its accounting_method under sec_446 and sec_1_446-1 of the income_tax regulations is granted only if the taxpayer complies with all the applicable provisions of the revenue_procedure and implements the change in method on its federal_income_tax return for the requested year_of_change to which the original form_3115 is attached pursuant to section section a i of revproc_2015_13 provides that a taxpayer changing an accounting_method pursuant to revproc_2015_13 must complete and file a form_3115 in duplicate the original form_3115 must be attached to the taxpayer’s timely filed including any extension original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the appropriate office of the service no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government plr-122374-18 sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances when the accounting_method regulatory election for which relief is requested is subject_to the procedure described in sec_1_446-1 or the relief requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the accounting_method for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied in taxpayer’s case accordingly taxpayer is granted calendar days from the date of this letter to file the required original of the form_3115 pertaining to the previously described accounting change for year this filing must be made by parent filing an amended consolidated federal_income_tax return for that year and attaching a copy of this letter_ruling to the amended_return a copy of this letter_ruling is enclosed for that purpose alternatively a taxpayer filing its federal_income_tax return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling except as expressly set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code or regulations specifically no opinion is expressed or implied concerning whether the accounting_method changes that taxpayer has made are eligible to be made under section dollar_figure of revproc_2017_30 and revproc_2015_13 taxpayer otherwise meets the requirements of revproc_2015_13 to make its accounting_method changes using the procedures of revproc_2015_13 taxpayer’s classification depreciation method recovery_period or useful_life of the computer_software under sec_167 are correct or taxpayer’s assets are eligible for additional first year depreciation under sec_168 the ruling contained in this letter_ruling is based upon information and representations submitted on behalf of taxpayer with accompanying penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_3115 all material is subject_to verification on examination plr-122374-18 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to parent’s authorized representatives we also are sending a copy of this letter_ruling to the appropriate operating division director sincerely deena m devereux senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
